 Case 5:20-cv-01780-SAB-MRW Document 53 Filed 04/19/21 Page 1 ofJS-6
                                                                 2 Page ID #:67



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 PATRICIA HILL,                               No. 5:20-cv-01780-SAB-MRWx
10        Plaintiff,
                                                ORDER GRANTING
11        v.                                    STIPULATION OF
12 C. R. BARD, INC., and BARD                   DISMISSAL WITHOUT
                                                PREJUDICE
13 PERIPHERAL VASCULAR, INC.,
14        Defendants.
15                                              [ECF NO. 52]

16        Before the Court is the parties’ Stipulation of Dismissal of Plaintiff Patricia
17 Hill’s Claims Without Prejudice. ECF No. 52. The parties ask the Court, pursuant
18 to Fed. R. Civ. P. 41(a)(1)(A)(ii), to dismiss Plaintiff’s claims in the above-
19 captioned case without prejudice, with each party to bear its own costs.
20        Accordingly, IT IS HEREBY ORDERED:
21        1. The parties’ Stipulation of Dismissal of Plaintiff Patricia Hill’s Claims
22 Without Prejudice. ECF No. 52, is accepted.
23 //
24 //
25 //
26 //
27 //
28 //
        ORDER GRANTING STIPULATION OF DISMISSAL WITHOUT
        PREJUDICE ~ 1
 Case 5:20-cv-01780-SAB-MRW Document 53 Filed 04/19/21 Page 2 of 2 Page ID #:68



1       2. The above-captioned case is DISMISSED without prejudice, with each
2 party to bear its own costs.
3       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
4 forward copies to counsel, and close the file.
5       DATED this 19th day of April 2021.
6
7
8
9                         ____________________________
                                 Stanley A. Bastian
10                           United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATION OF DISMISSAL WITHOUT
     PREJUDICE ~ 2
